VAUGHN, Judge.
In order to recover compensation for the hernia, the claimant-employee must, among other things, prove to the satisfaction of the Industrial Commission that the hernia immediately followed an accident. G.S. 97-2(18)d. An accident has occurred within the meaning of the act only if there has been an interruption of the usual work routine or the introduction of some new circumstance not a part of the usual work routine. A hernia suffered by an employee does not occur by accident if the employee is merely carrying out his usual and customary duties in the usual way. Injury caused by lifting objects in the ordinary course of the employee’s duties is not caused by an accident where the lifting is done in the usual manner, free from confusing or otherwise exceptional conditions. Beamon v. Grocery, 27 N.C. App. 553, 219 S.E. 2d 508 (1975). The only evidence as to how the injury occurred came from the lips of the claimant who testified:
“Heat pumps were installed along the wall. There were 61 heat pumps consisting of three different sizes, ranging from 200 to 350 pounds. I had to pick one end up to set it on the other end so a hand truck could be put under that end to move it. I picked one unit up by myself when I felt pain, and later during the day, I had swelling in my left side and I had to lay down and push the swelling back in on my left side where the pain was. The pain and swelling were in the lower left abdomen. No one else in my crew helped me with this. I had never had any swelling on my left side before the date of the accident. I did have pain there before once back in February when we were unloading them off the truck, but that just occurred that day.”
The foregoing evidence would not have permitted the Commission to find that the injury occurred as a result of “interruption of the work routine and the introduction thereby of unusual conditions likely to result in unexpected consequences.” Harding *624v. Thomas & Howard Co., 256 N.C. 427, 429, 124 S.E. 2d 109, 111 (1962). The Commission, consequently, could not have found that the injury was caused by accident. In fact, claimant seems to concede that there is no evidence in the record as to whether the employee was “merely carrying on the usual and customary duties in the usual way.” He, without reference to any authority for doing so, requests that we remand the case to the Industrial Commission for “further testimony.” There is no suggestion that there might be “newly discovered” evidence.
The opinion and award of the Industrial Commission is affirmed.
Affirmed.
Chief Judge BROCK and Judge ERWIN concur.